                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Zireek Brooks,                    )
                                  )
                    Plaintiff,    )                  Civil Action No. 4:19-cv-2918-TMC-TER
                                  )
 vs.                              )                                 ORDER
                                  )
 Officer Jerome Coaxum,           )
                                  )
                    Defendant.    )
 _________________________________)

       Plaintiff Zireek Brooks, a state prisoner proceeding pro se and in forma pauperis, filed this

action pursuant to 42 U.S.C. § 1983. (ECF No. 1). In accordance with 28 U.S.C. § 636(b)(1) and

Local Civil Rule 73.02(B)(2)(e) (D.S.C.), this matter was referred to a magistrate judge for all

pretrial proceedings. On October 18, 2019, a serve order as to Defendant Coaxum was entered on

October 18, 2019, (ECF No. 7), and a summons was issued, (ECF No. 10). On December 20,

2019, the summons was returned unexecuted, indicating that Defendant Coaxum could not be

served because “SCDC OGC cannot accept—could not find this defendant.” (ECF No. 13).

       On January 2, 2020, the magistrate judge issued an Order directing Plaintiff to bring the

case into proper form by providing updated service forms with more specific identifying

information for Defendant Coaxum to the Clerk of Court within fourteen (14) days of the date of

the Order. (ECF No. 15). The order warned Plaintiff that failure to respond to the court’s Order

may subject the case to dismissal. Id. The Proper Form Order was mailed to Plaintiff on January

3, 2020, (ECF Nos. 16, 17), and has not been returned. To this date, Plaintiff has failed to respond

to the magistrate judge’s order to provide service information for Defendant Coaxum and the time

to do so has now run.




                                                 1
       It is well established that a court has the authority to dismiss a case pursuant to Federal

Rule of Civil Procedure 41(b) for failure to prosecute or failure to comply with orders of the court.

Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir.1989). “The authority of a court to dismiss sua sponte

for lack of prosecution has generally been considered an ‘inherent power,’ governed not by rule or

statute but by the control necessarily vested in courts to manage their own affairs so as to achieve

the orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 630–31

(1962) (emphasis added). In addition to its inherent authority, this court may also sua sponte

dismiss a case for lack of prosecution under Fed. R. Civ. P. 41(b). Id. at 630.

       In considering whether to dismiss an action pursuant to Rule 41(b), the court should

consider four factors:

               (1) the degree of personal responsibility on the part of the plaintiff;

               (2) the amount of prejudice to the defendant caused by the delay;

               (3) the [plaintiff’s history of] proceeding in a dilatory fashion; and,

               (4) the effectiveness of sanctions less drastic than dismissal.

Davis v. Williams, 588 F.2d 69, 70 (4th Cir.1978) (internal quotation marks omitted). These four

factors “are not a rigid four-pronged test,” and whether to dismiss depends on the particular

circumstances of the case. Ballard, 882 F.2d at 95. For example, in Ballard, the court reasoned

that “the Magistrate’s explicit warning that a recommendation of dismissal would result from

failure to obey his order” was an important factor supporting dismissal. See id. at 95–96.

       Here, the factors weigh in favor of dismissal. As Plaintiff is proceeding pro se, he is

personally responsible for his failure to comply with the court’s order. Plaintiff was specifically

warned that his case would be subject to dismissal for failure to comply. See (ECF No. 15). The

court concludes that Plaintiff’s lack of response to the Order indicates an intent to no longer pursue

this action and subjects this case to dismissal. See Fed. R. Civ. P. 41(b). Furthermore, because


                                                  2
Plaintiff was explicitly warned that failure to respond or comply would subject his case to

dismissal, dismissal is appropriate. See Ballard, 882 F.2d at 95.

       Accordingly, the court finds that Plaintiff’s case is subject to dismissal for failure to

prosecute under Federal Rule of Civil Procedure 41(b) and for failure to comply with court orders.

Therefore, this case is DISMISSED without prejudice. The clerk of court shall provide a filed

copy of this order to Plaintiff at his last known address.

       IT IS SO ORDERED.

                                                       s/Timothy M. Cain
                                                       United States District Judge
Anderson, South Carolina
February 11, 2020



                               NOTICE OF RIGHT TO APPEAL
       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                  3
